On Rehearing.
O’NIELL, J.
The rehearing granted in this case was restricted to the question of the amount of damages that should be allowed. On re-examination of the evidence, *253we find that there was some provocation, though not justification, for the assault made by defendant upon plaintiff. In fact, the evidence leaves a serious doubt as to which one of the parties called the other a damned liar before defendant lost his temper and beat plaintiff so severely.
[3] Although the assault and beating administered by the defendant upon the plaintiff was a merciless attack, we have concluded that it was done in the heat of passion and upon considerable provocation. It is well settled by recent decisions of this court that punitive or exemplary damages should not be allowed in any case. In criminal prosecutions alone the courts administer punishment.-
[4] The judgment heretofore rendered by this court is now amended by reducing the amount to $1,000, with 5 per cent, interest from judicial demand — that is, from the 22d of May, 1919 — and, as thus amended, the judgment is reinstated and made the final decree of this court.
PROYOSTY, J„ recused.